Case 2:11-cr-20493-MAG-DRG ECF No. 379, PageID.1944 Filed 01/25/21 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                 Plaintiff,                                   Case No. 11-20493

 vs.                                                          HON. MARK A. GOLDSMITH

 LEON ANTONIO JOHNSON, JR.,

             Defendant.
 __________________________________/

                                ORDER
       DEFERRING RULING ON DEFENDANT’S MOTION FOR COMPASSIONATE
                            RELEASE (Dkt. 378)

        Upon motion of Defendant Leon Antonio Johnson, Jr.’s (Dkt. 378) for a reduction in
 sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided
 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

       ☐ GRANTED

      ☒ DEFERRED pending supplemental briefing. The Court directs the United States Attorney
 to file a response on or before February 8, 2021, along with all Bureau of Prisons records (medical,
 institutional, administrative) relevant to this motion. The Court grants leave to file any records
 with personal or sensitive information under seal. If Defendant desires to file a reply brief in
 support of the motion for compassionate release, the brief is due on or before February 15, 2021.

       ☐ DENIED after complete review of the motion on the merits.

     ☐ DENIED WITHOUT PREJUDICE because Defendant has not exhausted all
 administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since
 receipt of Defendant’s request by the warden of Defendant’s facility.

          SO ORDERED.

 Dated: January 25, 2021                               s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge
Case 2:11-cr-20493-MAG-DRG ECF No. 379, PageID.1945 Filed 01/25/21 Page 2 of 2



                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on January 25, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager
